An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

| GERVIN GOMEZ, No, 67226
 Appellant,

 

THE STATE OF NEVADA,
Respandent. FEEE 2 3 Ems

 

ORDER DISM IS SI N G APPEAL

This is an appeal from an order of the district court lien}?ng
appellant’s “Pro Per Writ Quo-Warranto and Supporting Memoramlum, in
Motion to Dismiss .for Lack of Subject-Matter Jurisdiction.” Eighth
Judicial District Court, Clark County; Kathleen E. Delaney, Judge.

Because no statute 0r ceurt rule permits an appeal from such
an order, we lack jurisdiction. Castillo Lu State, 106 Nev. 349, 35:2, 792
P.2d 1133, 1135 (1990). Accordingly, we

ORDER thisappeal DISMISSED.

    

‘ Gibboﬁs Pickering 

cc: Honi Kathleen E. Delaney, District Judge
Ger-Vin Gomez
Attorney General/Carson City
Clark Cnunty District Attorney
EighthDistrict Court Clerk

SUPREME Count

2
£2
E!
)-

 

‘ sip ,

¢ ,